19-23013-rdd           Doc 77       Filed 01/02/20 Entered 01/02/20 13:03:44                   Main Document
                                                 Pg 1 of 3



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------------------------------X

    In re:                                                            Chapter 11

    53 STANHOPE LLC, et al,1                                          Case No: 19-23013-rdd
                                                                      Jointly Administered
                                           Debtor.
    ----------------------------------------------------------X

                         ORDER AUTHORIZING RETENTION OF
              ROBINSON BROG LEINWAND GREENE GENOVESE & GLUCK P.C.
              AS SPECIAL CORPORATE AND TAX COUNSEL TO THE DEBTORS

             UPON the unopposed application (the “Application”) of the debtors and debtors in

possession herein (the “Debtors”) seeking authority under 11 U.S.C. § 327(a) to employ and

retain Robinson Brog Leinwand Greene Genovese & Gluck P.C. (“Robinson Brog”) as their

special corporate and tax counsel to the Debtors herein; and upon the accompanhing Declaration

of A. Mitchell Greene; and it appearing that Robinson Brog neither represents nor holds an

interest adverse to the Debtors or to their estates in the matters upon which it is to be engaged,

that it is disinterested under section 101(14) of the Bankruptcy Code, and that its employment is

necessary and would be in the best interests of the estate; and no additional notice or hearing

being required, it is hereby

             ORDERED, that the Application is granted to the extent provided herein; and it is

further




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are
as follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901);
325 Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th
St LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).



{01035360.DOC;1 }
19-23013-rdd       Doc 77     Filed 01/02/20 Entered 01/02/20 13:03:44               Main Document
                                           Pg 2 of 3



        ORDERED, that to the extent the Application is inconsistent with this Order, the terms

of this Order shall govern; and it is further

        ORDERED, that the Debtors are authorized under 11 U.S.C. § 327(a) to employ and

retain Robinson Brog, effective as of the August 1, 2019, as their special corporate and tax

counsel to represent the Debtors with respect to amending their operating agreements and tax

returns as necessary; and it is further

        ORDERED, that before implementing any increases in Robinson Brog’s rates for any

individual employed or retained by Robinson Brog and providing services in this case, Robinson

Brog shall file a supplemental affidavit with the Court and provide ten business days’ notice to

the Debtors, the United States Trustee and any official committee. The supplemental affidavit

shall explain the basis for the requested rate increases in accordance with section 330(a)(3)(F) of

the Bankruptcy Code and state whether the Debtors have consented to the rate increases. All

parties in interest retain all rights to object to any rate increase on all grounds including, but not

limited to, the reasonableness standard provided for in section 330 of the Bankruptcy Code; and

it is further

        ORDERED, that Robinson Brog shall not withdraw as Debtors’ counsel prior to the

effective date of any chapter 11 plan confirmed in this Chapter 11 case without prior approval of

the Court in accordance with Local Bankruptcy Rule 2090-1(e); and it is further

        ORDERED, that Robinson Brog shall be compensated for services rendered and

reimbursed for reasonable and necessary expenses and will file interim and/or a final fee

applications for allowance of its compensation and expenses in accordance with sections 330 and

331 of the Bankruptcy Code, as the case may be, and the applicable Bankruptcy Rules, Local

Rules, and fee and expense guidelines and orders of the Court; and it is further




                                            {01035360.DOC;1 }2
19-23013-rdd        Doc 77   Filed 01/02/20 Entered 01/02/20 13:03:44           Main Document
                                          Pg 3 of 3



        ORDERED, that Robinson Brog shall use its best efforts to avoid any duplication of

services provided by any of the Debtors’ other retained professionals in these chapter 11 cases;

and it is further

        ORDERED, that this Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation of this Order.

DATED: White Plains, New York
       December 30, 2019


                                              /s/ Robert D. Drain ___________________
                                              HON. ROBERT D. DRAIN
                                              UNITED STATES BANKRUPTCY JUDGE


No Objection:

Office of the United States Trustee

By: Serene Nakano




                                          {01035360.DOC;1 }2
